DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14 are pending and examined below. This action is in response to the claims filed 7/17/19.
	 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 and 10 recite the limitations "a current autonomous driving model”, “an assistance driving request”, “an assistance device”, and “a processing result”  which are all recited in independent claims 1 and 8, of which 3 and 10 are dependent respectively, and it is unclear whether these are the same elements or if they are different what the difference is. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter as “readable storage medium.” 
MPEP 2106 reads:
For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).

Therefore, the claims currently read as a “signal per se” and there is no further description within the specification that would allow the claim to be amended to overcome this interpretation and thus Step 1 of the four prong analysis is NO and the claim does not fall under eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Schubert et al. (US 2020/0234064).

Regarding claims 1 and 8, Schubert discloses a system for determining path confidence including a driving device, comprising: a processor, and a computer readable medium for storing program codes, which, when executed by the processor, cause the processor to (¶41-42 - program instructions corresponding to the recited program codes in the processor): 
process collected current scene information by using a current autonomous driving model, and obtain a processing result (¶58 and ¶85-88 - sensor data of the environment and obstacles in it corresponding to the recited collected current scene information and path planning model corresponding to the recited autonomous driving model); 
initiate an assistance driving request to an assistance device according to the processing result (¶90 -  requesting remote assistance to assist the vehicle to complete the task corresponding to the recited initiate an assistance driving request); and 
further receive a driving instruction feedback by the assistance device, so that the driving instruction is performed by the driving device, wherein the driving instruction is used to optimize the current autonomous driving model in conjunction with the current scene information, so as to perform a following autonomous driving task by using the optimized autonomous driving model (¶106-110 – requested assistance corresponding to the recited a driving instruction feedback by the assistance device is utilized to determine the optimal path based on the path-planning model corresponding to the recited autonomous driving model based on the familiarity with the current situation corresponding to the recited current scene information).

Regarding claims 2 and 9, Schubert further discloses the autonomous driving model comprises a deep learning algorithm model (¶23 - machine learning model corresponding to the recited deep learning model); and 
the driving instruction is specifically used to generate a training sample in conjunction with the current scene information; train the deep learning algorithm model by using the training sample to obtain a trained deep learning algorithm model (¶23-27 - machine learning model for controlling a vehicle may be trained by using saved data or sensor data corresponding to the recited current scene information); 
wherein the trained deep learning algorithm model is the optimized autonomous driving model (¶24-27 – model is trained to determine the optimal path corresponding to the recited optimized autonomous driving model).

Regarding claims 3 and 10, Schubert further discloses when the program codes cause the processor to process collected current scene information by using a current autonomous driving model, and obtain a processing result, the program codes further cause the processor to (¶41-42, ¶58, and ¶85-88 - sensor data of the environment and obstacles in it corresponding to the recited collected current scene information and path planning model corresponding to the recited autonomous driving model, where program instructions corresponding to the recited program codes in the processor): 
determine a confidence of the processing result; when the confidence is less than a preset threshold, the program codes cause the processor to initiate the assistance driving request to the assistance device (¶98, and ¶106-110 – requested assistance corresponding to the recited a driving instruction feedback by the assistance device where confidence level being below a predefined confidence level threshold is the trigger for initiating requested assistance).

Regarding claims 4 and 11, Schubert further discloses when the confidence is greater than or equal to the preset threshold, the driving device performs an autonomous driving task according to the processing result (¶91 - the control system may determine that its confidence level is above a predefined confidence level. In this case, the system may select a .

Regarding claim 5, Schubert further discloses an autonomous driving assistance method, comprising: receiving an assistance driving request initiated by a driving device, wherein the driving device processes collected current scene information by using a current autonomous driving model, and initiates the assistance driving request according to a processing result (¶34, ¶58, and ¶85-88 - sensor data of the environment and obstacles in it corresponding to the recited collected current scene information and path planning model corresponding to the recited autonomous driving model, where vehicle may complete the task using some amount of input from the operator as requested by the control system corresponding to the recited assistance driving request initiated by a driving device); 
receiving a driving instruction triggered by a user, and transmitting the driving instruction to the driving device, so that the driving instruction is performed by the driving device (¶34 and ¶99 – operator input corresponding to the recited driving instructions triggered by the user influencing the task corresponding to the recited driving instructions triggered by a user where operator input could be confirming waypoints allowing for the system to autonomously follow the operator confirmed course corresponding to the recited driving instruction is performed by the driving device); wherein 
the driving instruction is used to optimize the current autonomous driving model in conjunction with the current scene information, so as to perform a following autonomous driving task by using the optimized autonomous driving model (¶106-110 – requested .

Regarding claim 6, Schubert further discloses the driving request and the driving instruction are transmitted to the driving device through a wireless mobile network (¶43 - communication interface 106 may enable computing system 100 to receive requests and communicate with other devices corresponding to the recited driving request and the driving instruction are transmitted to the driving device where communication interface 106 can be a wireless interface, such as a cellular or WI FI interface).

Regarding claim 7, Schubert further discloses the driving request and the driving instruction are transmitted to the driving device through near field communication technology (¶48 - Radio Frequency identification (RFID) sensors, Near Field Communication (NFC) sensors).

Regarding claim 12, Schubert further discloses an assistance device, comprising a memory, a processor connected to the memory, and a computer program stored on the memory and executable on the processor, wherein: when executing the computer program, the processor executes the method according to claim 5 (¶41-42 - program instructions corresponding to the recited program codes in the processor).

Regarding claims 13 and 14, Schubert further discloses a readable storage medium, comprising a program that, when being executed on a terminal, causes the terminal to implement the method according to claim 1 (¶41-42 - program instructions corresponding to the recited program codes in the processor and user interface corresponding to the recited terminal).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Mathes et al. (US 2017/0369074) discloses a driver assistance device for a motor vehicle including the utilization of a confidence level for suggesting or enacting driver assistance including steering torque and/or reduced speed (¶21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665